Appellate Case: 21-9516      Document: 010110613933      Date Filed: 12/03/2021     Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                        UNITED STATES COURT OF APPEALS                         Tenth Circuit

                              FOR THE TENTH CIRCUIT                          December 3, 2021
                          _________________________________
                                                                            Christopher M. Wolpert
                                                                                Clerk of Court
  KARLA MARIELA ALDANA-
  SALGUERO; K.E.M.O.; F.M.O.A.,

        Petitioners,

  v.                                                           No. 21-9516
                                                           (Petition for Review)
  MERRICK B. GARLAND, United States
  Attorney General,

        Respondent - Appellee.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before TYMKOVICH, Chief Judge, MORITZ, and ROSSMAN, Circuit Judges.
                  _________________________________

        Petitioner Karla Mariela Aldana-Salguero moved before the Board of

 Immigration Appeals (Board) to reopen her removal proceedings.1 The Board denied

 her motion, and she petitions for review of the Board’s decision. We deny her

 petition.



        *
         After examining the briefs and appellate record, this panel has determined
 unanimously to honor the parties’ request for a decision on the briefs without oral
 argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
 submitted without oral argument. This order and judgment is not binding precedent,
 except under the doctrines of law of the case, res judicata, and collateral estoppel. It
 may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
 and 10th Cir. R. 32.1.
        1
            Two of Aldana-Salguero’s minor children are also petitioners.
Appellate Case: 21-9516   Document: 010110613933        Date Filed: 12/03/2021      Page: 2



                                     I. Background

       Petitioner fled her home country, Guatemala, and came to the United States.

 Immigration officials caught her near the border. In her removal proceedings, she

 conceded that she is removable and applied for asylum, restriction on removal, and

 protection under the Convention Against Torture.

       To receive asylum, an applicant must be a “refugee.” 8 U.S.C.

 § 1158(b)(1)(A). A refugee is a person who is unable or unwilling to return to his or

 her country because of persecution or a well-founded fear of persecution on account

 of any of five protected grounds: race, religion, nationality, membership in a

 particular social group, or political opinion. Id. § 1101(a)(42); Rodas-Orellana v.

 Holder, 780 F.3d 982, 986 (10th Cir. 2015). Restriction on removal prevents the

 government from removing a noncitizen to a country if his or her “life or freedom

 would be threatened in that country” based on one of those same five protected

 grounds. 8 U.S.C. § 1231(b)(3)(A).

       Petitioner sought asylum and restriction on removal on the theory that, if she

 returns to Guatemala, she will suffer persecution based on her membership in a

 particular social group comprising single mothers.2 Her fear of this persecution

 stems from two problems she had in Guatemala—a neighbor assaulted her, and gangs

 extorted her.




       2
         Initially, Petitioner also sought asylum and restriction on removal based on
 her nationality, but she later abandoned those claims.
                                           2
Appellate Case: 21-9516    Document: 010110613933        Date Filed: 12/03/2021    Page: 3



       Petitioner did not know why her neighbor assaulted her. One day the neighbor

 knocked on her door. When Petitioner opened the door, the neighbor insulted and

 assaulted her. The neighbor’s father and son joined in the assault. Petitioner

 reported the neighbor to the police, and they went to court. A judge threatened to

 “issue a restriction against” the neighbor if it happened again. R. at 140. The

 neighbor never physically assaulted Petitioner after the court hearing, though the

 insults continued.

       Petitioner’s extortion started with anonymous letters threatening to kill her and

 her children unless she paid money. The extortionists knew where Petitioner’s

 children went to school. In fact, one day after she picked up her daughter from

 school, armed men threatened her, reiterating that they would kill her or her daughter

 unless she paid them. She made two extortion payments before leaving Guatemala.

       A few months before Petitioner’s merits hearing in front of an immigration

 judge, her brother-in-law was murdered in Guatemala. At the hearing, Petitioner did

 not know why he had been murdered.

       The immigration judge denied Petitioner’s applications for asylum and

 restriction on removal. He denied her asylum claim in part because he found no

 nexus between the harm Petitioner suffered in the past or feared in the future and her

 status as a single mother. And he concluded that Petitioner’s failure to satisfy the

 burden for asylum meant that she also failed to satisfy the burden for restriction.

 That is so because the burden of proof for restriction on removal is higher than the

 burden for asylum. See Rodas-Orellana, 780 F.3d at 986–87.

                                            3
Appellate Case: 21-9516     Document: 010110613933        Date Filed: 12/03/2021      Page: 4



        The immigration judge also denied Petitioner’s application for protection

 under the Convention Against Torture. In contrast to asylum and restriction claims, a

 Convention Against Torture claim does not require a nexus between harm and a

 protected ground. Cruz-Funez v. Gonzales, 406 F.3d 1187, 1192 (10th Cir. 2005).

 The Convention Against Torture prevents the government from returning a

 noncitizen “to a country where it is more likely than not that he [or she] will be

 subject to torture by a public official, or at the instigation or with the acquiescence of

 such an official.” Id. (internal quotation marks omitted). The immigration judge

 found that Petitioner did not show that a Guatemalan official would acquiesce in her

 torture.

        Petitioner appealed the immigration judge’s decision, and the Board

 summarily affirmed it. Petitioner did not seek judicial review.

        About seven months after the Board’s first decision, Petitioner moved to

 reopen the proceedings. The timing of her motion matters because, generally, a

 motion to reopen must be filed within 90 days of a final removal order. See 8 U.S.C.

 § 1229a(c)(7)(C)(i); 8 C.F.R. § 1003.2(c)(2). But an exception to this deadline exists

 for motions “based on changed circumstances arising in the country of nationality . . .

 if such evidence is material and was not available and could not have been

 discovered or presented at the previous hearing.” § 1003.2(c)(3)(ii); see also

 § 1229a(c)(7)(C)(ii).




                                             4
Appellate Case: 21-9516     Document: 010110613933          Date Filed: 12/03/2021       Page: 5



        Petitioner sought to reopen her proceedings based on information in a

 declaration from her sister that she attached to her motion.3 The declaration

 explained that, shortly after Petitioner left Guatemala, her sister moved into the house

 that Petitioner had lived in before she left. After Petitioner left, extortion letters

 continued to arrive at the house. Eventually the letters were directed to Petitioner’s

 sister, but she ignored them. Then Petitioner’s sister’s husband was shot and killed

 (as Petitioner testified at her hearing). Petitioner’s sister later received a letter

 informing her that her husband had been killed because she ignored the extortion

 letters. The extortionists threatened to harm her children next, so she fled with them

 to the United States.

        The Board found that Petitioner’s motion to reopen did not establish changed

 circumstances. It noted that Petitioner testified about her brother-in-law’s murder at

 her merits hearing and that her sister’s declaration did not identify when her sister

 left Guatemala for the United States. Concluding that Petitioner’s motion did not

 qualify for the changed-circumstances exception to the 90-day filing deadline for

 motions to reopen, the Board denied the motion as untimely.

                                       II. Discussion

        We review the denial of a motion to reopen for an abuse of discretion. Qiu v.

 Sessions, 870 F.3d 1200, 1202 (10th Cir. 2017). The Board abuses its discretion if

 “its decision provides no rational explanation, inexplicably departs from established


        3
          Petitioner also attached other documents, such as her brother-in-law’s death
 certificate, to her motion, but those documents are not relevant to our discussion.
                                              5
Appellate Case: 21-9516     Document: 010110613933        Date Filed: 12/03/2021     Page: 6



 policies, is devoid of any reasoning, or contains only summary or conclusory

 statements.” Id. (internal quotation marks omitted).

       Petitioner argues that the Board abused its discretion by failing to recognize

 that she “provided new and material evidence to show changed circumstances.” Pet’r

 Opening Br. at 8. Petitioner does not dispute that the evidence of her

 brother-in-law’s murder is not new, for she herself testified about the murder at her

 merits hearing. She instead says that the revelation of the reason behind the murder

 is new. And, relying on her hearing testimony that her sister was in Guatemala at the

 time, she argues that her sister’s departure from Guatemala must have occurred after

 the hearing even though her declaration does not provide the exact date of her

 departure. She further labels as new evidence the reason for her sister’s flight from

 Guatemala—the threats against her sister’s children.

       But even if the evidence Petitioner highlights is new, it is not material.

 Material evidence, in this context, is evidence that “‘would likely change the result in

 the case.’” Maatougui v. Holder, 738 F.3d 1230, 1240 (10th Cir. 2013) (quoting

 Matter of Coelho, 20 I. & N. Dec. 464, 473 (B.I.A. 1992)). The immigration judge

 denied Petitioner’s asylum application in part because she failed to show a nexus

 between any persecution and her status as a single mother. The declaration from

 Petitioner’s sister does not help to remedy that failure. After all, the extortionists

 targeted Petitioner’s sister while she was married, even if, as Petitioner notes, they

 continued to do so after her husband’s death. For that reason, the declaration does

 not support the idea that the extortionists target single mothers. The immigration

                                             6
Appellate Case: 21-9516    Document: 010110613933        Date Filed: 12/03/2021    Page: 7



 judge denied Petitioner’s claim under the Convention Against Torture because she

 did not show that she would suffer harm with the acquiescence of a public official.

 Yet her sister’s declaration does not even mention a public official, let alone provide

 evidence suggesting that a public official would now acquiesce in Petitioner’s torture.

       Because Petitioner did not support her motion to reopen with material

 evidence, the Board did not abuse its discretion in denying the motion, and we need

 not consider her remaining challenges to the Board’s decision.

                                     III. Conclusion

       The petition for review is denied.


                                             Entered for the Court


                                             Nancy L. Moritz
                                             Circuit Judge




                                            7